DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	This action is in response to applicant’s amendment filed on 05/05/2022.
2.	Claims 1, 11, 12, 18 and 20 are amended.
3.	Claim 15 is cancelled.
DETAILED ACTION
2.	This Action is in response to applicant’s amendment filed on 11/30/2020.
3.	Claim 13 is cancelled
4.	Claims 1, 4-6, 9, 11, 19 and 42-55 are pending.

EXAMINER’S AMENDMENT

5.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner amendment has been necessitated by applicant’s arguments filed on 05/05/2022 which shows claim 15 was cancelled and included into the independent claims in order to place the application in allowable form. Claim 11 appears to have a typo as the subject matter of canceled claim 15 is missing from the claim 11. Examiner has added the subject matter of claim 15 into independent claim 11 by examiner amendment. Examiner suggests applicant to file a 312 amendment if any amendments here are unsatisfactory to the applicant.
 
The application is amended as follows: 

IN THE CLAIMS 
Regarding claim 11, (Amended) A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method: 
initializing a new gateway node at a first site in response to a failure of an old gateway node at the first site, utilizing the one or more processors; 
creating, at the new gateway node, a list of dirty directories at the first site, utilizing the one or more processors, including:
creating a snapshot of a current file system within the first site, and
identifying all dirty directories within the snapshot, wherein each of the dirty directories includes a directory that includes data altered at the first site but not synchronized with a second site; 
synchronizing, with [[a]] the second site by a background thread at the first site, all directories within the list of dirty directories, utilizing the one or more processors; and 
synchronizing, with the second site by a foreground thread at the first site, new operations performed within the first site after the initialization of the new gateway node, utilizing the one or more processors.

Response to Arguments
6.	Applicant’s arguments, see Remarks pages 1-2, filed 05/05/2022, with respect to the 35 USC 103 rejection have been fully considered and are persuasive. Therefore the 35 USC 103 rejection of claims 1-14 and 16-20 has been withdrawn. 

Allowable Subject Matter
7.	Claims 1, 4-6, 9, 11, 19 and 42-55 are allowed.
The following is an examiner's statement of reasons for allowance: 
Testardi et al. (USPUB# 20080120129 A1) teaches a computer system for handling data operations to storage devices. A switching fabric includes one or more fast paths for handling lightweight, common data operations and at least one control path for handling other data operations. A control path manages one or more fast paths. The fast path and the control path are utilized in mapping virtual to physical addresses using mapping tables. The mapping tables include an extent table of one or more entries corresponding to varying address ranges. The size of an extent may be changed dynamically in accordance with a corresponding state change of physical storage. The fast path may cache only portions of the extent table as needed in accordance with a caching technique. The fast path may cache a subset of the extent table stored within the control path. A set of primitives may be used in performing data operations. A locking mechanism is described for controlling access to data shared by the control paths.
Dageville et al. (USPUB# 20200012659 A1) teaches replicating database data stored in a primary deployment such that the database data is further stored in a secondary deployment. The method includes executing one or more updates to the database data at the secondary deployment when the primary deployment is unavailable and propagating the one or more updates to the primary deployment when the primary deployment becomes available again. The method includes executing queries on the database data at the primary deployment when the primary deployment is available.
Testardi, Dageville and other prior arts do not singularly or in combination disclose the limitations " creating, at the new gateway node, a list of dirty directories at the first site, including: creating a snapshot of a current file system within the first site, and identifying all dirty directories within the snapshot, wherein each of the dirty directories includes a directory that includes data altered at the first site but not synchronized with a second site; synchronizing, with the second site by a background thread at the first site, all directories within the list of dirty directories; and synchronizing, with the second site by a foreground thread at the first site, new operations performed within the first site after the initialization of the new gateway node." in independent claim 1 and similarly in independent claims 11 and 20. These limitations in combination with the remaining claim limitations provide a unique way for performing a gateway node recovery thereby reducing the amount of processing needed for the recovery and synchronization of the new gateway node, as disclosed in the applicant’s specifications (para  [0003-0005]). 
Dependent claims 2-10, 12-14 and 16-19 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A distributed data store may provide continuous backup for data stored in the distributed data store. Updates to data may be replicated amongst storage nodes according to a peer-to-peer replication scheme. A backup node may participate in the peer-to-peer replication scheme to identify additional updates to be applied to a backup version of the data in a separate data store. The backup node may obtain the updates according to the peer-to-peer replication scheme and update the backup version of the data. In some embodiments, configuration changes to the data in the distributed data store may be detected via the peer-to-peer replication scheme such that a backup node can adapt performance of backup operations in conformity with the configuration change. (Leshinsky et al. ‘500)

storage snapshots for logged access replication using a data protection appliance in a continuous data protection system having a splitter. In one embodiment, out of band data transfer reduces disruption on the replica site while accessing an image. (Natanzon et al. ‘650)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571)-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443